DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record based on the applicant’s arguments and the claims as amended on 11/25/2020.
Claim 1 recites:
A processor configured to: determine and validate access privilege data for the customer and referral data for a plurality of vendors based on the access request and access identifier, wherein the processor configured to determine and validate referral data includes the processor being configured to identify a contractual relationship between the vendors based on a series of virtual contracts among the vendors, and transmit, to the attraction verification terminal, a virtual access token permitting the customer to access the attraction site upon a determination that the access privilege data is valid.
Claim 10 recites:
determining and validating access privilege data for the customer and referral data for a plurality of vendors based on the access request and access identifier, wherein the determining  and validating referral data includes identifying a contractual relationship between the vendors based on a series of virtual contracts among the vendors, and transmitting, to the attraction verification terminal, a virtual access token permitting the customer to access the attraction site upon a determination that the access privilege data is valid.

determining and validating access privilege data for the customer and referral data for a plurality of vendors based on the access request and access identifier, wherein the determining and validating referral data includes identifying a contractual relationship between the vendors based on a series of virtual contracts among the vendors, and transmitting, to the attraction verification terminal, a virtual access token permitting the customer to access the attraction site upon a determination that the access privilege data is valid. 
 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Whaling et al discuss an attraction park where a user can wear a cashless payment device which can vibrate when it is time to ride an attraction.  Whaling et al is deemed relevant but failed to teach or suggest the above noted limitations of claims 1, 10 and 18. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691      

January 18, 2021